Exhibit 10.51

Execution Copy

FOURTH AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT (“Amendment”) is entered
into as of November 9, 2011, by and among The Princeton Review, Inc. (“TPR”),
Penn Foster, Inc. (“PF”; and together with TPR, collectively, the “Issuer”), the
Guarantors party hereto, and the Purchasers party hereto (the “Purchasers”).

RECITALS

A. The Issuer, other Loan Parties signatory thereto, and the Purchasers
signatory thereto from time to time are parties to that certain Securities
Purchase Agreement, dated as of December 7, 2009, as amended by that certain
First Amendment to Securities Purchase Agreement dated as of April 23, 2010,
that certain Second Amendment and Joinder to Securities Purchase Agreement dated
as of August 6, 2010, and that certain Third Amendment to Securities Purchase
Agreement, dated as of March 9, 2011 (the “SPA”).

B. The Issuer has requested that the Purchasers amend the SPA in certain
respects and the Purchasers have agreed to amend the SPA, subject to the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 1.1. Section 1.1 of the SPA is further amended by
inserting the following definitions in the appropriate alphabetical order:

“Fourth Amendment” means that certain Fourth Amendment to Securities Purchase
Agreement, by and among the Issuer, the Guarantors party thereto, and the
Purchasers party thereto, dated as of the Fourth Amendment Effective Date.

“Fourth Amendment Effective Date” means November 9, 2011

“Fourth Amendment Related Transactions” shall mean (a) the negotiation,
execution and delivery of (i) the Second Amendment to the Senior Credit
Agreement, (ii) the Fourth Amendment and (iii) the Fourth Amendment to the
Senior Subordinated Note Purchase Agreement and (b) the issuance of the Second
Lien Bridge Notes pursuant to the terms of the Fourth Amendment to the Senior
Subordinated Note Purchase Agreement.

“Fourth Amendment to Senior Subordinated Note Purchase Agreement” means that
certain Fourth Amendment to the Senior Subordinated Note Purchase Agreement, by
and among the Issuer, the



--------------------------------------------------------------------------------

Guarantors party thereto, and the Purchasers party thereto, dated as of the
Fourth Amendment Effective Date, and providing for, among other things, the
issuance of the Second Lien Bridge Notes.

“NLC Settlement” means the Settlement and Mutual Release Agreement, dated as of
November 4, 2011, by and among the Borrowers, The National Labor College, and
NLC-TPR Services LLC.

“Second Amendment to Senior Credit Agreement” means that certain Second
Amendment to the Senior Credit Agreement, dated as of the Fourth Amendment
Effective Date, by and among the Issuer, the Senior Credit Agent and the lenders
named therein.

“Second Lien Bridge Notes” means the senior secured notes, in an aggregate
original principal amount of up to $5,000,000.00, issued by the Issuer in
Dollars, to be issued after the Fourth Amendment Effective Date pursuant to the
Fourth Amendment to the Senior Subordinated Note Purchase Agreement.

2. Amendment to Section 5.1. Section 5.1 of the SPA is hereby amended by
replacing such Section 5.1 in its entirety with the following:

Section 5.1. Maximum Consolidated Total Leverage Ratio. From and after the later
to occur of (i) the Financial Covenant Triggering Date and (ii) January 1, 2013,
TPR shall not have, on the last day of each Fiscal Quarter, a Consolidated Total
Leverage Ratio of greater than 6.00 to 1.00.

3. Amendment to Article 7. Article 7 is hereby amended by adding a new
Section 7.16 at the end thereof as follows:

Within ten (10) days of the Fourth Amendment Effective Date, Test Services, Inc.
will merge with and into TPR with TPR being the surviving entity

4. Amendment to Section 8.2. Section 8.2 of the SPA is hereby amended by
replacing clause (a) in its entirety with the following:

(a) Liens created pursuant to any Senior Credit Document or any Senior
Subordinated Document;

5. Amendment to Section 8.3. Section 8.3 of the SPA is hereby amended by
replacing clause (e) in its entirety with the following:

(e) as long as no Default is continuing or would result therefrom, any Sale of
property by, any Group Member for fair market value payable in cash upon such
sale; provided, however, that the aggregate consideration received during any
Fiscal Year for all such Sales shall not exceed $110,000.

 

2



--------------------------------------------------------------------------------

6. Amendment to Section 8.4. Section 8.4 of the SPA is hereby amended by
replacing clause (c) in its entirety with the following:

(c) Intentionally Omitted.

7. Amendment to Section 8.7. Section 8.7 of the SPA is hereby amended by
replacing such section in its entirety with the following:

Section 8.7. Fundamental Changes. No Group Member shall (a) merge, consolidate
or amalgamate with any Person, (b) acquire all or substantially all of the Stock
or Stock Equivalents of any Person or (c) acquire any brand or all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting any line of business, division, branch, operating division
or other unit operation of any Person, in each case except for the following:
(x) the merger, consolidation or amalgamation of any Subsidiary of the Issuer
into any Loan Party and (y) the merger, consolidation or amalgamation of any
Group Member for the sole purpose, and with the sole material effect, of
changing its State of organization within the United States; provided, however,
that (A) in the case of any merger, consolidation or amalgamation involving the
Issuer, the Issuer shall be the surviving Person and (B) in the case of any
merger, consolidation or amalgamation involving any other Loan Party, a Loan
Party shall be the surviving corporation.

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Purchasers hereunder, it is understood and agreed
that this Amendment shall not become effective, and the Issuer shall have no
rights under this Amendment, until the Purchasers shall have received each of
the following:

(a) duly executed signature pages to this Amendment from the Required
Purchasers, the Issuer, and each Loan Party;

(b) a fully executed copy of the Second Amendment to the Senior Credit Agreement
and the Fourth Amendment to the Senior Subordinated Note Purchase Agreement, in
each case which shall be in full force and effect on the date hereof and shall
be in form and substance reasonably satisfactory to the Required Purchasers;

(c) [reserved];

(d) a fully executed copy of an amendment to the Senior Subordinated
Subordination Agreement, in form and substance satisfactory to the Required
Purchasers;

(e) duly executed copy of the NLC Settlement, in form and substance satisfactory
to the Required Purchasers;

(f) [reserved]; and

 

3



--------------------------------------------------------------------------------

(g) payment in full in cash of all reasonable and documented out-of-pocket fees
and expenses of the Purchasers owing as of the date hereof, including all
reasonable fees and expenses of counsel to the Purchasers.

C. REPRESENTATIONS

Each Loan Party hereby represents and warrants to the Purchasers that:

1. The execution, delivery and performance by such Loan Party of this Amendment
(a) are within such Loan Party’s corporate or similar powers and, at the time of
execution hereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities);
(b) do not (i) contravene such Loan Party’s Constituent Documents, (ii) violate
any applicable material Requirement of Law, (iii) conflict with, contravene,
constitute a default or breach under, or result in or permit the termination or
acceleration of, any material Contractual Obligation of any Loan Party or any of
its Subsidiaries (including other Related Documents or Loan Documents) other
than those that would not, in the aggregate, have a Material Adverse Effect and
are not created or caused by, or constitute a conflict, breach, default or
termination or acceleration event under, any Loan Document or (iv) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries; and (c) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (i) with respect to the Loan Documents, the filings required
to perfect the Liens created by the Loan Documents, (ii) those listed on
Schedule 1 hereto and that have been, or will be prior to the Fourth Amendment
Effective Date, obtained or made, copies of which have been, or will be prior to
the Fourth Amendment Effective Date, delivered to the Purchasers, and each of
which on the Fourth Amendment Effective Date will be in full force and effect
and (iii) those that, if not obtained, would not, in the aggregate, have a
Material Adverse Effect.

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and

3. Both before and after giving effect to this Amendment and the Fourth
Amendment Related Transactions, no Default or Event of Default has occurred and
is continuing as of the date hereof.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the SPA and the other Loan Documents shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the SPA, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the SPA as modified and amended hereby. Upon
the

 

4



--------------------------------------------------------------------------------

effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the SPA
as modified and amended hereby.

2. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Issuer of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the SPA as amended hereby and all promissory
notes issued thereunder. Each Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Issuer to the Purchasers or any other obligation of the
Issuer, or any actions now or hereafter taken by the Purchasers with respect to
any obligation of the Issuer, the Guaranty to which such Guarantor is a party
(i) is and shall continue to be a primary obligation of such Guarantor, (ii) is
and shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of any
Guarantor under the Guaranty to which such Guarantor is a party.

3. [reserved]

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
SPA, as amended hereby, and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Issuer to the Purchasers. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Purchasers under the
SPA, nor constitute a waiver of any provision of the SPA. This Amendment shall
constitute a Loan Document for all purposes of the SPA.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the SPA and the other Loan Documents or an
accord and satisfaction in regard thereto.

7. Costs and Expenses. The Issuer agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Purchasers in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable and documented out-of-pocket costs expenses of
outside counsel for the Purchasers with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

 

5



--------------------------------------------------------------------------------

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

11. Release. Each Loan Party hereby releases, acquits, and forever discharges
each of the Purchasers, and each and every past and present subsidiary,
affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of the Purchasers, from any and all claims, causes
of action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including reasonable attorneys’ fees) of any kind, character, or
nature whatsoever, known or unknown, fixed or contingent, which such Purchaser
may have or claim to have now or which may hereafter arise out of or connected
with any act of commission or omission of the Purchasers existing or occurring
prior to the date of this Amendment or any instrument executed prior to the date
of this Amendment including, without limitation, any claims, liabilities or
obligations arising with respect to the SPA or the other of the Loan Documents,
other than claims, liabilities or obligations caused by any Purchaser’s own
gross negligence or willful misconduct. The provisions of this paragraph shall
be binding upon each Loan Party and shall inure to the benefit of the Purchasers
and their respective heirs, executors, administrators, successors and assigns

[remainder of page intentionally left blank; signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

ISSUER:

THE PRINCETON REVIEW, INC.

  AS ISSUER By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Chief Financial Officer

PENN FOSTER, INC.

  AS ISSUER By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

OTHER LOAN PARTIES:

PRINCETON REVIEW OPERATIONS, L.L.C.

  AS GUARANTOR By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer

TEST SERVICES, INC.

  AS GUARANTOR By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer

THE PRINCETON REVIEW OF ORANGE COUNTY, LLC

AS GUARANTOR

By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer

PENN FOSTER EDUCATION GROUP, INC.

  AS GUARANTOR By:  

/s/ Christian Kasper

  Name: Christian Kasper   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS:

SANKATY CREDIT OPPORTUNITIES IV, L.P.,

as a PURCHASER

By:  

/s/ Michael Ewald

Name: Michael Ewald Title: Authorized Signatory SANKATY CREDIT OPPORTUNITIES II,
L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name: Michael Ewald Title: Authorized Signatory SANKATY CREDIT OPPORTUNITIES
III, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name: Michael Ewald Title: Authorized Signatory SANKATY CREDIT OPPORTUNITIES
(OFFSHORE MASTER) IV, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name: Michael Ewald Title: Authorized Signatory

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

FALCON STRATEGIC PARTNERS III, LP, as a PURCHASER By: Falcon Strategic
Investments III, LP, its general partner By: Falcon Strategic Investments GP
III, LLC, its general partner By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Director FALCON MEZZANINE PARTNERS II, LP, as a
PURCHASER By: Falcon Mezzanine Investments II, LLC, its general partner By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Vice President FMP II CO-INVESTMENT, LLC, as a
PURCHASER By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO SECURITIES PURCHASE AGREEMENT]